Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 4, upon further review of the claim language, the language “the portion of the at least one ventricular anchoring leg is configured to be axially aligned with a portion of the at least one atrial anchoring arm” lacks clear original support because it is not seen where axial alignment was originally disclosed or contemplated.  This language appears to suggest that the alignment was along an axis that runs parallel to the axial axis of the prosthetic valve.  However, it is clear from the original specification that the legs and arms are not aligned axial but are staggered; see, for example, Figure 2B.  For this reason, the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claim language “at least partially filled with tissue” is not clear because “at least partially” was not utilized in the original disclosure, but rather, “substantially filled” was utilized instead.  Therefore, it is not clear the extent “at least partially” limits “filled” and appears to expand on the original scope of the invention to encompass even small degrees of being filled.  Claims 2-23 are also rejected because they depend directly or indirectly from base claim 1.
Regarding claim 4, upon further review of the claim language and contrary to what was stated in the advisory action mailed January 14, 2021, the language “the portion of the at least one ventricular anchoring leg is configured to be axially aligned 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “configured to transition between a radially-contracted configuration and the radially-expanded configuration independent of the ventricular anchoring legs“ in claim 19, on lines 2-4 lack sufficient structure to take it out of a Section 112(f) interpretation.  The Applicant failed to particularly point out the structure present in the claim that is sufficient to take it out of a Section 112(f) interpretation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections Based Upon Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-10 and 13-23 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hariton et al (WO 2016/125160; hereafter referred to as HN) or, in the alternative, under 35 U.S.C. 103 as obvious over HN in view of Ratz et al (US 2014/0277427; hereafter referred to as Ratz) or Oba et al (WO-2018/039631; hereafter referred to as Oba).  HN anticipates the claim language where:
The annular valve body as claimed is the tubular portion (32) of HN with the valve member (58); see Figures 1A, 1B, 7B, 8B, and 9C as well as page 24, line 11 to page 25, line 11, and page 40, lines 4-21;
The plurality of anchoring arms as claimed are the arms (46) of HN shown engaging the atrium of a heart in Figure 4F;
The plurality of anchoring legs as claimed are the legs (50) includes flange portions (54) of HN as best seen in Figures 1A and 1B;
The legs (50, 54) are configured to extend radially outwardly and to engage a ventricular portion of a native mitral valve (see Figures 4A-4F and page 39, line 1) and is configured to be partially filled with tissue as best seen in Figure 9C.
The arms and legs of HN are shown aligned in a common lateral plane as best seen in Figure 7B, 8B, and 9C.  Since the coupling members are made of the same material as the arms and legs of HN, they are considered fully capable of bending out to engage tissue if utilized in that manner.
Alternatively, one could reasonably argue that the legs (50, 54) of HN are not capable of performing the function of being aligned (i.e., configured to be aligned in a common lateral plane) because this not explicitly stated by HN and because a plane is not shown running through the elements.  However, Ratz teaches that it was known to make similar valve bodies where the arms and legs are of sufficient length to enclose a volume as claimed; see Figures 9-9A and paragraphs 103-109 and compare it to the other embodiments that teach arms and legs that are not aligned in the same lateral plane.  Alternatively Oba teaches that it was known to have frame members (3220, 3214) that clearly are aligned in a lateral plane; see Figure 57H. Therefore, it is the Examiner’s position that it would have been considered at least clearly obvious to align the arms and legs of HN along the axial axis to provide a better pinching action at the points of attachment. 

Regarding claim 3, the Applicant is directed to see Figure 9C of HN that clearly shows the claimed features.
Regarding claim 4, since the arms of HN are long enough to be stretched over the coupling members, the Examiner asserts that this claim limitation is fully met.  The two portions shown in Figure 1B (30, 60) can be rotated such that the arms (46) and legs (54) can be aligned axially such that the claim language is fully met.
Regarding claims 4 and 5, by inspection of Figure 9B, it is the Examiner’s position that the claimed features are fully disclosed by HN.
Regarding claim 6, by comparing Figures 4F and 9C of HN to Figure 10H of the present application, it is evident that the claimed features are disclosed in HN.
Regarding claim 8, again the claimed features are shown in Figure 4F.
Regarding claim 10, the Applicant is directed to see page 32, lines 1-10 of HN.
Regarding claim 16, the Applicant is directed to see Figure 2A and 4A where the legs are shown extending towards the atrium.
Regarding claim 17, the Applicant is directed to see Figure 7B where the arms and legs extend from an intermediate portion.
Regarding claim 18, the Examiner asserts that each of Figures 1A, 1B, 2B, and 7B show the claimed features.
Regarding claim 19, the Applicant is directed to see page 26, lines 15-19; the Examiner asserts that the legs would necessarily be independent from the arms to a greater extent.

Regarding claim 22, when Figure 4D is considered to be a delivery configuration, the claim language is fully met.
Regarding claim 23, by comparing Figures 4D to 4F, the Examiner asserts that the claim language is fully met.

    PNG
    media_image1.png
    696
    934
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    435
    740
    media_image2.png
    Greyscale

        
    PNG
    media_image3.png
    720
    1081
    media_image3.png
    Greyscale

                                                                 
    PNG
    media_image4.png
    649
    392
    media_image4.png
    Greyscale

s 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over HN and Ratz or Oba as applied against base claim 1, further in view of HN.  HN meets the claim language as explained in the Section 102/103 rejection but does not disclose the particular ratio of diameters as claimed.  However, given that the tubular body (32) and the anchoring legs can be expanded and compressed to have variable diameters, and given the fact that no evidence of the advantages to the claimed diameter ratios are provided in the present disclosure (see paragraph 119 of the present disclosure), the Examiner asserts that the claimed ratio is a matter of design choice and clearly obvious over HN alone; see MPEP 2144.04 (IV) (A).
Response to Arguments
Applicant's arguments filed January 7, 2021 have been fully considered but they are not persuasive.  
In traversing the Section 112(f) interpretation, the Applicant argues that sufficient structure is provided to perform the recited function.  However, the structure argued as being sufficient to perform the function of “atrial anchoring arms” is not sufficient to perform the function in the same way that the Applicant argues that similar features of the prior art are not able to perform the claimed function.  In other words, the mere presence of arms without any relative location to the other components and without any particular length does not provide for the claimed function.  For this reason, the Section 112(f) interpretation has been reiterated in the Office action.
In traversing the Section 112(b) rejections, the Applicant argues that one of ordinary skill would have able to understand the metes and bounds of the claims.  The mere argument that “substantially filled” is included within the definition of “at least 
The Applicant traverses the rejections relying on HN as not providing legs and arms that are configured to be aligned in a common lateral plane.  In response, the Examiner has modified the rejections to point out that the legs (50) with portions (54) can perform the recited function.  This is due to the fact that the legs and arms of HN are of sufficient length and bendability such that they can over overlapped within a lateral plane.  For this reason, they are clearly configured to perform the claimed function.  Alternatively, the Examiner has provided a Section 103 rejection where RATZ or Oba teaches that alignment of arms and legs was known to the art at the time the invention was made.
It should be noted that the Applicant argues that a distance d4 suggests that the arms and legs of HN are not axially aligned.  The Examiner asserts that this argument is misplaced because this distance d4 would be relevant to an actual use in a method of use and not merely containing a physical structure configured to perform the recited function.  The physical structures of HN are clearly capable of performing the claimed function and are configured to perform the same function; see MPEP §§ 2114 (IV), 2182, and 2173.05(g). In other words, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/Primary Examiner, Art Unit 3774